Title: To George Washington from William Heath, 8 August 1782
From: Heath, William
To: Washington, George


                  
                     Dear General,
                     Highlands, August 8, 1782.
                  
                  I wish to know whether it be your excellency’s pleasure that the absence of major John Porter of the Massachusetts line should be taken cognizance of by a general court-martial.  He stands eldest major in the line—the dismission of lieutenant-colonel Badlam opens a vacancy for a lieutenant-colonel—Major Maxwell is second major in the line, and is very anxious to know how the promotion is to be determined.  This must be held in suspense until there is some decision respecting major Porter.
                  Some very fine recruits have lately come on from Massachusetts.  The sergeants, who were sent to march the recruits to camp, are generally returned.  Captain Banister has requested that two more may be sent to him at Springfield.  If your excellency has no objection, they shall be sent.
                  Some of the soldiers are barefooted, particularly the light–infantry—at the same time they have received the number of shoes allowed by the public.  On their return from the southward, they received one pair of shoes—these were worn out by the time they joined their regiments.  The others they have drawn since, have been of a bad quality, and are worn out.  How shall they be supplied?  They are almost constantly moving—cannot do duty barefoot—have no money to purchase for themselves—would submit to stoppages from their pay if they can be supplied from the public store.  I beg leave to submit it to your excellency’s consideration.
                  The roads between this and Peeks-kill are much out of repair, and, should the army make any movement that way, especially should it be sudden, the passing will be very inconvenient to the waggons—the inhabitants pay little or no attention to repairing the roads.  If your excellency thinks it necessary, parties from the army shall be ordered on this duty.  I have the honor to be, With the greatest respect, Your Excellency’s Most obedient servant,
                  
                     W. Heath
                  
               